739 N.W.2d 918 (2007)
In re Petition for DISCIPLINARY ACTION AGAINST Laurence B. HUGHES, a Minnesota Attorney, Registration No. 47910.
No. A07-1854.
Supreme Court of Minnesota.
October 17, 2007.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Laurence B. Hughes committed professional misconduct warranting public discipline, namely, backdating of a trust document and falsely notarizing the acknowledgment on the trust agreement, in violation of Minn. R. Prof. Conduct 4.1 and 8.4(c).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 30-day suspension, effective 14 days from the date of entry of this order, with reinstatement by affidavit.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Laurence B. Hughes is suspended from the practice of law for 30 days, effective 14 days from the date of this order. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals). Respondent shall successfully complete the professional responsibility portion of the state bar examination within one year of the date of entry of this order. The reinstatement hearing provided for in Rule 18, RLPR, is waived. Respondent shall be reinstated to the practice of law, conditional upon successful completion of the professional responsibility examination, following the expiration of the suspension, provided that at least 15 days before the expiration of the suspension respondent files an affidavit with the clerk of appellate courts and the Director's Office attesting that respondent is current with continuing legal education requirements, has fully complied with Rules 24 (requiring payment of costs) and 26, RLPR. Respondent shall *919 pay $900 in costs pursuant to Rule 24(a), RLPR.
BY THE COURT:
/s/ Helen M. Meyer
Associate Justice